Judgment, Supreme Court, New York County (Herbert Adlerberg, J., on CPL 190.50 (5) (c) motion; Richard Carruthers, J., at jury trial and sentence), rendered August 4, 1999, convicting defendant of robbery in the first and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 15 years and 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence.
Defendant’s motion to dismiss the indictment, alleging a violation of his right to testify before the Grand Jury, was properly denied. Defendant was indicted while hospitalized due to injuries sustained at the time of his arrest. Since defendant had not yet been arraigned upon the felony complaint, he was not entitled to notice of the Grand Jury proceeding (CPL 190.50 [5] [a]; People v Brooks, 247 AD2d 486, lv denied 91 *186NY2d 970; People v Munoz, 207 AD2d 418, lv denied 84 NY2d 938). There is nothing in the record to support defendant’s argument that the People intentionally delayed the arraignment in order to obtain an indictment without notifying defendant of the Grand Jury proceeding.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Buckley, JJ.